Citation Nr: 0216325	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had active military service from January to July 
1961.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1999 decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for rheumatoid arthritis.  

The RO previously denied service connection for arthritis of 
multiple joints by April 1996 decision which became final.  
38 U.S.C. § 7105(c) (2002); 38 C.F.R. § 20.1103 (2001).  
Recently, the RO decided the claim on the merits and failed 
to apply the new and material evidence standard.  However, a 
previously-denied claim may not be reopened in the absence of 
new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  

In this appeal, the veteran requested a personal hearing 
before a Member of the Board at the RO.  He withdrew his 
hearing request in August 2000.  See 38 C.F.R. § 20.704(e) 
(2001).  Thus, the Board will proceed with consideration of 
the veteran's claim based on the evidence of record, as he 
requested.  


FINDINGS OF FACT

1.  In April 1996, the RO denied the veteran's claim of 
service connection for arthritis.  

2.  Evidence received since the April 1996 denial of service 
connection for arthritis bears directly and substantially on 
that specific matter, is not cumulative, and is so 
significant that it must be considered to fairly decide the 
claim.  

3.  Rheumatoid arthritis is not shown to be linked to the 
veteran's active service.  

CONCLUSIONS OF LAW

1.  The April 1996 RO decision is final.  38 U.S.C. § 511 
(2002); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has been received to warrant 
reopening the claim of service connection for rheumatoid 
arthritis.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran's rheumatoid arthritis was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C. §§  1101, 1110, 1112, 
1131, 1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's service medical records are silent with respect 
to any complaint, clinical finding or treatment for arthritis 
of any variety.

In October 1995, he filed a claim of service connection for, 
in pertinent part, arthritis of multiple joints.  By April 
1996 decision, the RO denied service connection for arthritis 
of multiple joints.  The veteran did not initiate a timely 
appeal, and the decision became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2001).

In April 1999, he filed a claim of service connection for 
arthritis.  Medical evidence submitted after he filed his 
renewed claim consisted of VA medical records reflecting 
treatment for rheumatoid arthritis.  A May 1998 VA progress 
note indicated a possible diagnosis of arthritis.  An April 
1999 VA progress note reflected a diagnosis of rheumatoid 
arthritis.  In August 1999, another VA progress note 
indicated a similar diagnosis.  

By August 1999 decision, the RO denied service connection for 
rheumatoid arthritis.  

Law and Regulations 

As noted above, the appellant's claim of service connection 
for arthritis was last finally denied by April 1996 RO 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is furnished as to a claim that 
has been disallowed.  38 U.S.C. § 5108 (2002); 38 C.F.R. 
§ 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's prior final 
decision.  In this case, the new evidence consists of VA 
medical records reflecting a diagnosis of rheumatoid 
arthritis.  Clearly, this evidence is new as it was not 
associated with the claims file prior to the April 1996 RO 
decision and is not duplicative of evidence contained within 
the claims file before that time.  

The Board also finds that the foregoing evidence is new and 
material, sufficient to reopen the claim of service 
connection for rheumatoid arthritis, as it provides a 
definitive current disability diagnosis.  Prior to the 
submission of this evidence, the record did not reflect a 
diagnosis relevant to the disability for which the veteran is 
now seeking service connection.  38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).   

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

Service medical records make no mention of arthritis, 
rheumatoid or otherwise.  The record initially reflects 
arthritis in May 1998, close to four decades after service, 
when arthritis is suspected.  Subsequently, rheumatoid 
arthritis is definitively diagnosed.

In order for service connection to be granted, the evidence 
must reflect a present disability.  38 C.F.R. § 3.303; 
Gilpin, supra.  The Board acknowledges that the veteran 
currently suffers from rheumatoid arthritis.  However, in 
addition to a present disability, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.  As there is no mention of arthritis in service and 
because rheumatoid arthritis did not manifest until decades 
after service, the Board concludes that there is no 
demonstrable nexus between the veteran's present disability 
and service.  

Under 38 U.S.C. § 5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In 
this case, VA is not required to provide a medical 
examination or obtain a medical opinion because the evidence 
of record does not contain even the slightest hint of a 
causal connection between the veteran's present arthritic 
disability and his relatively brief period of active military 
service.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent evidence of record reflects that the veteran's 
rheumatoid arthritis is not linked to active service.  
38 U.S.C. § 5107; Gilbert, supra.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for arthritis, to include rheumatoid 
arthritis, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

